department of the treasury washington dc person to contact telephone number refer reply to cc dom p si plr-114545-99 date date internal_revenue_service index number number release date legend x y d1 d2 this letter responds to a letter dated date written on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code regulations that x be granted consent to make a subchapter_s_election prior to the termination of the five- year waiting_period imposed by sec_1362 facts according to the information submitted x and y were two of eleven corporations owned by six related shareholders on d1 ten of the corporations were merged into x in a sec_368 reorganization all of the corporations were c corporations except y which was an s_corporation the value of y‘s assets is approximately percent of total value of x after the merger law and analysis sec_1362 of the code provides that if a small_business_corporation has made an election under sec_1362 and if the election has been terminated under sec_1362 the corporation and any successor_corporation shall not be eligible to make plr-114545-99 an election under sec_1362 for any taxable_year before it sec_5th taxable_year which begins after the 1st taxable_year for which the termination is effective unless the secretary consents to the election sec_1_1362-5 of the regulations defines a successor_corporation as a corporation where percent or more of the stock of the corporation the new corporation is owned directly or indirectly by the same persons who on the date of the termination owned percent or more of the stock of the corporation whose election terminated the old corporation and either the new corporation acquires a substantial portion of the assets of the old corporation or a substantial portion of the assets of the new corporation were assets of the old corporation sec_1_1362-5 of the regulations provides that the commissioner may permit the corporation to make a new election before the 5-year period expires the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should consent to a new election the fact that more than percent of the stock in the corporation is owned by persons who did not own any stock in the corporation on the date of the termination tends to establish that consent should be granted in the absence of this fact consent ordinarily is denied unless the corporation shows that the event causing termination was not reasonably within the control of the corporation or shareholders having a substantial interest in the corporation and was not part of a plan on the part of the corporation or of such shareholders to terminate the election in discussing the predecessor of the sec_1362 of the code the legislative_history of the technical amendments act of indicates that the purpose of the provision is to prevent a corporation from electing in and out of subchapter_s s rep no 85th cong 2d sess 1958_3_cb_922 conclusions therefore based on the facts as presented in this ruling_request and viewed in light of the applicable law and regulations consent is granted for x to elect to be an s_corporation effective d2 a copy of this letter should be attached to x’s next federal_income_tax return a copy of this letter is enclosed for that purpose except for the specific rulings above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed regarding x’s eligibility as a small_business_corporation under sec_1361 to make the election under sec_1362 plr-114545-99 this ruling is directed only to the taxpayer on whose behalf it was requested sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter will be sent to x sincerely yours william p o’shea chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
